—In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated April 25, 2001, which, upon an order of the same court, dated December 18, 2000, granting the motion of the respondent State Bank of Long Island to dismiss the complaint insofar as asserted against it, and the separate motion of the respondents Iceland Incorporated, Jacqueline Haenel, Stephen J. Haenel, and Stephen B. Gleich to dismiss the complaint insofar as asserted against them, dismissed the complaint insofar as asserted against the respondents.
Ordered that the judgment is reversed, on the law, with costs, the order dated December 18, 2000, is vacated, the motions are denied, the complaint is reinstated insofar as asserted against the respondents, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith.
The respondents’ respective motions to dismiss the complaint pursuant to CPLR 3404 should have been denied since the case was not on the trial calendar (see, Lopez v Imperial Delivery Serv., 282 AD2d 190; Cioffi v Kennedy, 284 AD2d 491; Miller v Duffy, 284 AD2d 380; Georgetown Mews Owners Corp. v Campus Assocs., 283 AD2d 608). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.